Citation Nr: 1422082	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the RO. 

The Virtual VA claims file has been reviewed.  Documents in the Veterans Benefits Management System are duplicative of those contained in the Veteran's paper claims file and Virtual VA claims file.  

The Board remanded the case in March 2010 for additional development of the record.   

In May 2013, the Board assigned an increased rating of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  The Board remanded the Veteran's claim for a TDIU rating.  

Following a review of the Veteran's claims file, a Supplemental Statement of the Case (SSOC) was issued in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   The Veteran's claim has been returned to the Board for the purpose of appellate disposition.



FINDING OF FACT

The service-connected disability of PTSD is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational background.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating by reason of service-connected disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Entitlement to TDIU rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU rating may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for PTSD and rated at 70 percent.  He is thus eligible for consideration for a TDIU rating on a schedular basis. 

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran provided a completed TDIU application in August 2007.  On that form, he reported that he completed high school.  He also noted that he was employed as a heat and air-conditioning tech from July 1967 to March 2003, when he became too disabled to work.  He reported working from 48 to 56 hours per week and missing 2 to 3 days of work, every 2 or 3 months, due to illness.  He added that he had not tried to obtain employment since he became too disabled to work.

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of severe disablement and renders the Veteran unemployable.  

The Board acknowledges that the Veteran was awarded Social Security disability benefits based on a disability picture that included nonservice-connected degenerative disc disease and osteoarthritis.  

However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  

The evidence also shows that the Veteran was hospitalized for treatment of his PTSD in August 2010 and the VA examination findings for the period of the appeal have shown a level of disablement that more nearly approximated the criteria warranting a rating of 70 percent for the service-connected PTSD, representing occupational and social impairment with deficiencies in most areas.  

To the extent that the VA examiner in July 2010 assigned a GAF score of 52 determined initially that the Veteran was moderately to considerably impaired in this ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, subsequent VA treatment records showed PTSD symptoms such as avoidant behavior as well as a dysthymic and anxious mood.  GAF scores of 47 and 50 were subsequently assigned.  

Accordingly, based on this record, the service-connected PTSD is shown to be productive of an overall disability picture that is consistent with the Veteran being prevented from obtaining and retaining substantially gainful employment consistent with his demonstrated educational and work history.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU rating  is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

A TDIU rating by reason of service-connected disability is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


